[Cite as In re Estate of Cardi, 2016-Ohio-3.]


                                         COURT OF APPEALS
                                       LICKING COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


IN THE MATTER OF THE ESTATE OF                  :     JUDGES:
JANET M. CARDI, DECEASED                        :     Hon. W. Scott Gwin, P.J.
                                                :     Hon. Patricia A. Delaney, J.
                                                :     Hon. Craig R. Baldwin, J.
                                                :
                                                :
                                                :     Case No. 15-CA-25
                                                :
                                                :     OPINION



CHARACTER OF PROCEEDING:                              Appeal from the Licking County
                                                      Probate Court, Case No. 20140728




JUDGMENT:                                             Affirmed




DATE OF JUDGMENT:                                     January 4, 2016




APPEARANCES:

For Plaintiff-Appellee                                For Defendant-Appellant

MICHAEL L. MILLER                                     RICHARD C. SLAVIN
1011 Blind Brook Drive                                891 Clubview Boulevard N.
Columbus, Ohio 43235                                  Columbus, Ohio 43235
Licking County, Case No. 15-CA-25                                                         2



Baldwin, J.

       {¶1}   Appellant John Cardi appeals a judgment of the Licking County Probate

Court approving the inventory filed by appellee Cheryl Testerman, the executor of the

Estate of Janet M. Cardi.

                             STATEMENT OF FACTS AND CASE

       {¶2}   Janet Cardi died on August 7, 2014. Her estate was opened under case

number 20140728 on September 19, 2014. Cheryl Testerman was appointed as the

executor of the estate on November 19, 2014. She filed her inventory on February 19,

2015. One of the assets listed was an account receivable from Carl V. Cardi, III, in the

amount of $558,800.00. The inventory hearing was scheduled for March 20, 2015. On

March 23, 2015, the court approved the inventory, stating that no exceptions had been

filed to the inventory.

       {¶3}   The estate filed a “memorandum contra to exceptions to inventory filed by

John Cardi” on March 25, 2015. The memorandum recited that counsel for the estate

received a non-filed copy of appellant’s exceptions to the inventory claiming that Carl

Cardi did not owe the estate $558,800.00. The memo further noted that appellant is an

alleged creditor of Carl Cardi, and had filed a complaint to attach the share of Carl Cardi.

The memo argued that the exceptions filed by appellant were untimely.

       {¶4}   The trial court filed a judgment on March 26, 2015, stating in pertinent part,

“This Court finds that there were no timely exceptions to the inventory filed by any person

in Case No. 2014-0728. There were what purports to be exceptions filed in Case No.

2014-0728A which is not the estate case but rather, is a civil complaint in equity filed on

March 13, 2015 by John Cardi.”
Licking County, Case No. 15-CA-25                                                        3


      {¶5}   Appellant appealed both the March 26, 2015 entry and the March 23, 2015

entry which approved the inventory. He assigns one error on appeal:

      {¶6}   “THE PROBATE COURT ERRED IN FAILING TO ACCEPT APPELLANT’S

EXCEPTION TO INVENTORY SO AS TO ALLOW APPELLANT TO DEMONSTRATE

FRAUD IN SAID INVENTORY, AT A HEARING BEFORE THE COURT.”

      {¶7}   Appellant argues that pursuant to R.C. 2115.16, the time limit for filing

exceptions to the inventory does not apply in the case of fraud. He argues that his

exceptions sounded in fraud, and therefore they were timely filed.

      {¶8}   Appellant’s purported exceptions to the inventory are not a part of the record

before this Court on appeal. According to the court’s March 26, 2015, entry, it appears

that appellant improperly filed his exceptions in Case No. 2014-0728A, his civil complaint

in equity, rather than in Case No. 20140728, the estate case. However, appellant has

appealed from judgments in Case No. 20140728. Therefore, the record before this Court

does not include the exceptions filed by appellant because they were purportedly filed in

a case from which appellant has not filed his notice of appeal, and as correctly noted by

the court, there were no exceptions to the inventory filed in Case No. 20140728. Because

there were no exceptions filed in the estate case, the court did not err in approving the

inventory and the record does not demonstrate appellant’s claim of error.
Licking County, Case No. 15-CA-25                                                  4


      {¶9}   The assignment of error is overruled. The judgment of the Licking County

Probate Court is affirmed. Costs are assessed to appellant.

By: Baldwin, J.

Gwin, P.J. and

Delaney, J. concur.